UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 05-7146



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


TED A. NEFF,

                                                Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (CR-03-7; CA-05-213)


Submitted:     November 22, 2005            Decided:   December 6, 2005


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ted A. Neff, Appellant Pro Se. Thomas Richard Ascik, OFFICE OF THE
UNITED STATES ATTORNEY, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Ted A. Neff seeks to appeal the district court’s order

dismissing as untimely his 28 U.S.C. § 2255 (2000) motion.                        28

U.S.C. § 2244(d)(1) (2000).            The order is not appealable unless a

circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c) (2000).          A certificate of appealability will not

issue     absent   “a    substantial      showing     of     the   denial    of     a

constitutional right.”         28 U.S.C. § 2253(c)(2) (2000).         A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find the district court’s assessment of his constitutional

claims is debatable and that any dispositive procedural rulings by

the district court are also debatable or wrong.                See Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).

We have independently reviewed the record and conclude that Neff

has not demonstrated error in the district court’s procedural

ruling.     Accordingly, we deny a certificate of appealability and

dismiss the appeal.           We dispense with oral argument because the

facts   and    legal    contentions      are    adequately    presented     in    the

materials     before    the    court    and     argument   would   not    aid     the

decisional process.



                                                                         DISMISSED




                                        - 2 -